Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7436 Page 1 of 11

                    UNITED STATES COURT OF APPEALS
                                                              FILED
                           FOR THE NINTH CIRCUIT
Jun 14 2019                                                  MAY 17 2019
                                                             MOLLY C. DWYER, CLERK
   s/ AKR                                                     U.S. COURT OF APPEALS




   THE SHERWIN-WILLIAMS                 No. 16-56566
   COMPANY, FKA Sherwin-
   Williams Automotive Finishes
                                        D.C. Nos. 3:13-cv-01946-LAB-WVG,
   Corp.,
                                        3:13-cv-01947-LAB-WVG
                Plaintiff-counter-      U.S. District Court for Southern
   defendant - Appellee,                California, San Diego

       v.                               MANDATE

   JB COLLISION SERVICES, INC.,
   DBA El Dorado Collision, DBA J &
   M Autobody; et al.,

                Defendants-counter-
   claimants - Appellants.




   THE SHERWIN-WILLIAMS                 No. 16-56588
   COMPANY, FKA Sherwin-
   Williams Automotive Finishes
                                        D.C. Nos. 3:13-cv-01946-LAB-WVG,
   Corp.,
                                        3:13-cv-01947-LAB-WVG
                Plaintiff-counter-      U.S. District Court for Southern
   defendant - Appellant,               California, San Diego

       v.

   JB COLLISION SERVICES, INC.,
   DBA El Dorado Collision, DBA J &
   M Autobody; et al.,
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7437 Page 2 of 11


                Defendants-counter-
   claimants - Appellees.


        The judgment of this Court, entered April 25, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rebecca Lopez
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7438 Page 3 of 11




                               NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

  THE SHERWIN-WILLIAMS COMPANY,                   No.    16-56566
  FKA Sherwin-Williams Automotive
  Finishes Corp.,                                 D.C. Nos.
                                                  3:13-cv-01946-LAB-WVG
         Plaintiff-counter-                       3:13-cv-01947-LAB-WVG
         defendant-Appellee,

    v.                                            MEMORANDUM*

  JB COLLISION SERVICES, INC., DBA El
  Dorado Collision, DBA J & M Autobody;
  JJT, INC., DBA John’s Collision Center;
  JOHN TYCZKI, an individual,

         Defendants-counter-
         claimants-Appellants.


  THE SHERWIN-WILLIAMS COMPANY,                   No.    16-56588
  FKA Sherwin-Williams Automotive
  Finishes Corp.,                                 D.C. Nos.
                                                  3:13-cv-01946-LAB-WVG
         Plaintiff-counter-                       3:13-cv-01947-LAB-WVG
         defendant-Appellant,

    v.

  JB COLLISION SERVICES, INC., DBA El
  Dorado Collision, DBA J & M Autobody;
  JJT, INC., DBA John’s Collision Center;

         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7439 Page 4 of 11




  JOHN TYCZKI, an individual,

        Defendants-counter-
        claimants-Appellees.

                     Appeal from the United States District Court
                       for the Southern District of California
                       Larry A. Burns, Chief Judge, Presiding

                       Argued and Submitted February 11, 2019
                                Pasadena, California

  Before: D.W. NELSON, CALLAHAN, and OWENS, Circuit Judges.

        In these cross-appeals, each party challenges the district court’s reduction of

  the jury’s award of damages in its partial grant of The Sherwin-Williams

  Company’s renewed motion for judgment as a matter of law. The jury returned a

  verdict in favor of Sherwin-Williams on its breach of contract claims, and in favor

  of John Tyczki and his two companies—JB Collision Services, Inc. and JJT, Inc.—

  (collectively, “Tyczki”) on their fraud claims.1 The jury awarded the following

  damages: (1) $265,970.49 to Sherwin-Williams for breach of the supply agreement

  with JB Collision; (2) $108,478.21 to Sherwin-Williams for breach of the supply

  agreement with JJT; (3) $750,000.00 to Tyczki for fraud/concealment; (4)

  $1,250,000.00 to Tyczki for intentional misrepresentation; and (5) $1,250,000.00




        1
               The facts and procedural history are familiar to the parties and are
  restated here only as necessary to resolve the issues.

                                            2
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7440 Page 5 of 11




  to Tyczki for negligent misrepresentation.2

        Sherwin-Williams filed post-trial motions, seeking judgment as a matter of

  law under Federal Rule of Civil Procedure 50, or in the alternative, a remittitur of

  damages or a new trial under Rule 59. The district court granted in part the

  renewed motion for judgment of a matter of law, finding that the evidence

  supported a maximum verdict of $634,357.07 on Tyczki’s fraud claims. Tyczki

  filed a motion challenging the district court’s ruling, and Sherwin-Williams filed a

  second motion, seeking a further reduction of damages or a new trial under Rule 50

  and/or Rule 59. The district court stood by its initial Rule 50 ruling and denied

  Sherwin-Williams’s Rule 59 motion as moot. Sherwin-Williams and Tyczki each

  appealed. We have jurisdiction under 28 U.S.C. § 1291.

        We review de novo the district court’s grant or denial of a renewed motion

  for judgment as a matter of law. Estate of Diaz v. City of Anaheim, 840 F.3d 592,

  604 (9th Cir. 2016) (denial); Fahmy v. Jay-Z, 908 F.3d 383, 389 (9th Cir. 2018)

  (grant). The evidence must be reviewed in the light most favorable to the

  nonmoving party, and all reasonable inferences must be drawn in favor of that

  party. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 149–50


        2
              In post-trial motions, Sherwin-Williams argued that awarding Tyczki
  any more than $1,250,000.00 would be an improper double or duplicative
  recovery. The district court did not reach this issue when it reduced the award of
  damages to below this amount. In light of our reversal of the order on the
  judgment as a matter of law, this issue may become ripe on remand.

                                            3
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7441 Page 6 of 11




  (2000). We must uphold the jury’s verdict if it is supported by “substantial

  evidence,” which is “evidence adequate to support the jury’s conclusion, even if it

  is also possible to draw a contrary conclusion from the same evidence.” S.E.C. v.

  Todd, 642 F.3d 1207, 1215 (9th Cir. 2011) (citation omitted). A question of the

  legality of the jury’s award of damages—in a federal diversity jurisdiction case, as

  here—is substantive, and thus state law applies. Gasperini v. Ctr. for Humanities,

  Inc., 518 U.S. 415, 427–28 (1996).

        The jury was instructed, without objection from Sherwin-Williams, that if

  the jury found for Tyczki on one or more of his fraud claims, the jury “must decide

  how much money will reasonably compensate . . . Tyczki for the harm” which

  “must include an award for all harm that Sherwin-Williams was a substantial factor

  in causing, even if the particular harm could not have been anticipated.” The jury

  was also instructed that its award may include amounts that Tyczki “reasonably

  spent on reliance on Sherwin-Williams’s false representations, concealments,

  and/or false promises if those amounts would not otherwise have been spent” and

  this “includes costs to repair customer vehicles[.]” “We generally presume that

  jurors follow their instructions.” Penry v. Johnson, 532 U.S. 782, 799 (2001)

  (citation omitted). The jury instructions did not require a separate finding for past,

  prospective, reputational, and emotional damages, but rather required the jury to

  find an amount that would “reasonably compensate” Tyczki for “all harm that


                                            4
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7442 Page 7 of 11




  Sherwin-Williams was a substantial factor in causing.” (Emphasis added).

        The district court found that there was sufficient evidence at trial to support

  past damages—specifically, the cost for the 100 re-dos. Sherwin-Williams argues

  that these costs should be excluded from the damages because Tyczki should be

  judicially estopped from recovering them, and the economic loss rule bars

  recovery. We agree with the district court. There was sufficient evidence

  presented at trial to establish that Tyczki suffered damages as a result of re-dos,

  and that because Sherwin-Williams was on notice of these arguments, Sherwin-

  Williams was not prejudiced.

        Because the district court instructed the jury to include compensation for all

  harm in its award, the district court’s reduction of damages under Rule 50 requires

  a determination that there was no evidence to support prospective, reputational, or

  emotional damages. We reverse because the record supports damages for

  prospective, reputational, and emotional harm.

        The court found that Tyczki failed to prove prospective damages by a

  “reasonable certainty” and that Tyczki presented “no evidence” to support future

  harm. We disagree. The testimony of Tyczki, his manager, his employees, and his

  customers evince that Tyczki painted approximately 10,000 cars with Sherwin-

  Williams’s AWX System, almost all of them experienced dieback, any re-dos were

  done at no charge to the customer, and Tyczki completed about 100 re-dos.


                                            5
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7443 Page 8 of 11




        Based on the trial testimony and a common sense reading of the instructions,

  a reasonable juror could have found prospective damages for costs to repair

  customer vehicles that have yet to be fixed. The evidence satisfies California’s

  “reasonable certainty” standard. See Behr v. Redmond, 193 Cal. App. 4th 517, 533

  (2011) (explaining “the ‘requirement of certainty . . . cannot be strictly applied

  where prospective damages are sought, because probabilities are really the basis

  for the award’” (citation omitted)).

        Under California law, a plaintiff may recover damages on fraud claims for

  noneconomic damages, such as reputational or emotional harm. See Thomas v.

  Duggins Constr. Co., Inc., 139 Cal. App. 4th 1105, 1111–12 (2006). The district

  court properly acknowledged that Tyczki offered evidence of reputational harm,

  but improperly concluded that he “offered no evidence that would allow the jury to

  calculate the amount of resulting damages.” The district court erred in requiring

  evidence regarding “the amount of resulting damages,” because reputational and

  emotional harm are “hard-to-quantify injuries.” Rony v. Costa, 210 Cal. App. 4th

  746, 756 (2012). The jury “was free to place any dollar amount on [the

  noneconomic] harm,” so long as it was not “so grossly excessive.” Id. (citation




                                            6
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7444 Page 9 of 11




  omitted). Here, the award was not grossly excessive. Therefore, the jury “was free

  to place any dollar amount” on Tyczki’s reputational harm. See id.

        The district court did not make a finding about emotional damages, but its

  decision to reduce damages is proper only if there was no evidence of emotional

  harm. Tyczki testified to being “embarrassed” and “upset” over being “fooled and

  lied to throughout [the] whole contract” by Sherwin-Williams and testified that

  Sherwin-Williams is “breaking me.” Tyczki’s manager similarly testified to being

  “really nervous and worried about what the future holds” and having “lost quite a

  bit of sleep worrying about how many cars may come back down the road.” A

  reasonable jury could have included a measure of emotional distress in its

  “reasonable calculation” of damages for “all harm.”

        Accordingly, we find sufficient evidence in the record to support the jury’s

  award of damages—encompassing all harm—on the fraud claims. The district

  court’s reduction of the damages is, therefore, REVERSED.3 Because the district

  court denied as moot Sherwin-Williams’s Rule 59 motion (seeking remittitur of

  damages or, in the alternative, a new trial), this proceeding is REMANDED for

  the district court to consider that motion in light of this decision.4


        3
              Tyczki’s unopposed motion to transmit documentary trial exhibits
  (Dkt. No. 32) is GRANTED.
        4
                Tyczki argues that the district court violated his Seventh Amendment
  right to a jury trial by reducing damages without offering him a new trial. Because

                                              7
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7445 Page 10 of 11




  a motion for judgment as a matter of law, unlike a motion for a new trial, does not
  implicate the Seventh Amendment, see Weisgram v. Marley Co., 528 U.S. 440,
  453–54, 454 n.10 (2000), we do not address Tyczki’s Seventh Amendment
  arguments here.
Case 3:13-cv-01946-LAB-WVG Document 362 Filed 06/14/19 PageID.7446 Page 11 of 11
                                                                              FILED
                                                                               APR 25 2019
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS




  Sherwin-Williams v. JB Collision Services, Inc., No. 16-56566, 16-56588

  OWENS, Circuit Judge, concurring in part and concurring in the judgment:

        I agree with the majority that the record supports damages for reputational

  and emotional harm, and thus with the reversal of the district court’s reduction of

  damages. However, I respectfully disagree with the majority that the record

  supports damages for prospective harm.

        An award may include damages for detriments that are “certain to result in

  the future.” Cal. Civ. Code § 3283. Accordingly, for prospective damages, “there

  must be evidence to show such a degree of probability of their occurring as

  amounts to a reasonable certainty that they will result from the original injury.”

  Behr v. Redmond, 123 Cal. Rptr. 3d 97, 111 (Ct. App. 2011) (citation omitted).

  Even if Tyczki proved that some number of vehicles have yet to be repainted, the

  district court correctly determined that Tyczki failed to “introduce any evidence

  that would allow the jury to determine what portion of the vehicles that they had

  painted in the past would need to be repainted.” Thus, I agree with the district

  court that Tyczki failed to support prospective damages.
